513 P.2d 1137 (1973)
ARCHDIOCESE OF PORTLAND in Oregon, a Corporation, Respondent,
v.
DEPARTMENT OF REVENUE of the State of Oregon, Appellant.
Supreme Court of Oregon, In Banc.
Argued and Submitted June 5, 1973.
Decided September 10, 1973.
Walter J. Apley, Asst. Atty. Gen., Salem, argued the cause for appellant. With him on the brief were Lee Johnson, Atty. Gen., and G.F. Bartz, Asst. Atty. Gen., Salem.
Eugene E. Feltz, Portland, argued the cause for respondent. On the brief were Casey, Palmer & Feltz, Portland.
PER CURIAM.
This is an appeal by defendant Department of Revenue from a judgment of the Oregon Tax Court in favor of plaintiff taxpayer. 5 OTR 111 (1972).
Plaintiff claims a tax exemption for the first story of a two-story building. This floor houses (1) printing facilities used to publish The Catholic Sentinel, a weekly newspaper to inform the members of the church of the teachings and work of the church; (2) the offices and library of the Chancery, a canon law tribunal, the function *1138 of which is to resolve issues of religious faith; and (3) the office of the administrative assistant to the Archbishop.
Plaintiff claims an exemption for this floor under ORS 307.130, which exempts from taxation such property owned by "* * * incorporated * * * charitable * * * institutions * * * as is actually and exclusively occupied or used in the * * * charitable * * * work carried on by such institutions" and under ORS 307.140, which exempts from taxation "[a]ll houses of public worship * * *" owned by the religious organizations and used for public worship.
The Tax Court held that plaintiff's use was within the exemption under ORS 307.130 but not under ORS 307.140. We agree with the Tax Court that the property is exempt under ORS 307.130, and we adopt the reasoning in that part of the Tax Court's opinion which supports this conclusion. We express no opinion as to whether the Tax Court was correct in denying the exemption under ORS 307.140.
Judgment affirmed.